ORDER

PER CURIAM.
The Director of Revenue (“Director”) appeals from a judgment of the Circuit Court of St. Louis County setting aside the revocation of Chloe Sellers’ (“Driver”) driving privileges for refusing to submit to a breathalyzer test.
We have reviewed the briefs of the parties and the record on appeal and conclude that the record provides an insufficient basis for a finding that the Director met its burden of proving that Driver refused to submit to the chemical test. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).